FINAL JUDGMENT
RICHARD C. TALLMAN, District Judge.
JUDGMENT
The Court having previously entered its decision herein on liability and damages in a memorandum decision, see Dkt. 313; United States v. Fed. Res. Corp., 30 F.Supp.3d 979 (D.Idaho 2014), declaratory judgment is hereby entered in favor of the United States and against Camp Bird Colorado, Inc., and Bentley J. Blum on the United States’ veil-piercing claim. To the extent Federal Resources Corporation is liable to the United States, the liability extends to Camp Bird Colorado, Inc., and Bentley J. Blum. See Dkt. 240.
Judgment for the United States is awarded on its claims against Federal Resources Corporation, Camp Bird Colorado, Inc., and Bentley J. Blum, jointly and severally, for the recovery of $3,653,362.52 in cleanup costs incurred by the United States and $54,546.22 in prejudgment interest through January 31, 2013, at the Conjecture Mine Site, pursuant to 42 U.S.C. § 9607(a)(4)(A). The United States is also entitled to prejudgment interest from January 31, 2013, through the date of this judgment. See id. §. 9607(a); Dkt. 235.
Judgment for the United States is also awarded on its claims against Federal Resources Corporation, Camp Bird Colorado, Inc., and Bentley J. Blum, jointly and severally, for the recovery of $689,223.24 in cleanup costs and $9,208.68 in prejudgment interest through January 31, 2013, incurred by the United States at the Minnie Moore Mine Site, pursuant to 42 U.S.C. § 9607(a)(4)(A). The United States is also entitled to prejudgment interest from January 31, 2013, through the date of this judgment. See id. § 9607(a); Dkt. 214.
*769Declaratory Judgment is entered in favor of the United States and against Federal Resources Corporation, Camp Bird Colorado, Inc., and Bentley J. Blum, jointly and severally, for response costs incurred since January 31, 2013, and to be incurred by the United States in responding to releases or threats of releases at the Conjecture Mine Site, pursuant to section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2). This part of the judgment bears interest, on each sum of costs paid by the United States, from the later of: (1) the date payment of a specified amount is demanded in writing, or (2) the date of the expenditure concerned, as provided in 42 U.S.C. § 9607(a).
Declaratory Judgment is entered in favor of the United States and against Federal Resources Corporation, Camp Bird Colorado, Inc., and Bentley J. Blum, jointly and severally, for response costs incurred since January 31, 2013, and to be incurred by the United States in responding to releases or threats of releases at the Minnie Moore Mine Site, pursuant to section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2). This part of the judgment bears interest, on each sum of costs paid by the United States, from the later of: (1) the date payment of a specified amount is demanded in writing, or (2) the date of the expenditure concerned, as provided in 42 U.S.C. § 9607(a).
The claim of the United States to recover its attorneys fees as part of its enforcement costs under 42 U.S.C. § 9607(a)(4)(A) is hereby dismissed with prejudice per the Government’s notice of withdrawal on December 23, 2014. See Dkt. 346.
Judgment is entered in favor of the United States and against Bentley J. Blum, Federal Resources Corporation, Camp Bird Colorado, Inc., and the Blum Real Estate Trust under section 3304(A)(2) of the Federal Debt Collection Procedures Act (“FDCPA”), 28 U.S.C. § 3304(a)(2). The March 2010 putative transfer of Camp Bird Colorado, Inc., to the Blum Real Estate Trust is hereby declared null and void and Bentley J. Blum, Federal Resources Corporation, Camp Bird Colorado, Inc., and the Blum Real Estate Trust are ordered to take all necessary action to return Camp Bird Colorado, Inc., to Federal Resources Corporation. See Dkt. 240.
Judgment is entered in favor of the United States and against Federal Resources Corporation on counterclaims against the United States. The United States is not liable under CERCLA for costs incurred at the Conjecture Mine Site. The United States is not liable under CERCLA for costs incurred at the Minnie Moore Mine Site. See Dkt. 234.
Pending further order of this Court, the Court hereby STAYS any attempts by the United States to execute or collect upon the monetary judgments herein entered as against only Federal Resources Corporation and Camp Bird Colorado, Inc. See 11 U.S.C. § 362(a), (b)(4) (2012). Because these corporations filed for bankruptcy prior to entry of this judgment, the United States must seek relief to pursue execution or collection, of these monetary claims — as against only these debtor corporations— through the appropriate bankruptcy procedures in the United States Bankruptcy Court for the District of Utah. See Dkts. 348, 349; In re Fed. Res. Corp., No. 14-33427 (Bankr.D.Utah); In re Camp Bird Colorado, Inc., No. 14-22428 (Bankr. D.Utah). The parties are ordered to provide joint status reports every six months, informing the Court of the status of Defendants Camp Bird Colorado, Inc.’s and Federal Resources Corporation’s respective bankruptcy cases.